Case 1:19-cr-00828-ALC Document 152 Filed 08/20/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
United States of America,

-against-

Jose Escobar,

 

x

ANDREW L. CARTER, JR., United States District Judge:

Sentencing set for August 26, 2021 at 10:00 a.m.

SO ORDERED.

Dated: New York, New York

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED: b72.0-2\

ORDER
19-CR-828 (ALC)

“ss (Anbire 6 Cg

 

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
